The opinion of the Court was drawn up by
Appleton, J.
The plaintiff derives his title’ to the sorrel horse from Pollard, whose ownership was unquestioned prior to Nov. 13, 1852. The defendant claims to hold under the agreement of that date, given by Pollard to Webber, he having Webber’s rights.
The evidence shows that Pollard never sold nor delivered the,horse to Webber, nor exchanged it with him.
Webber’s right is by virtue of the agreement with Pollard, of Nov. 13. But that is not a bill of sale. Neither is it a mortgage. If it were, it is not recorded. It is a contract in the alternative — to return the property or to pay the sums mentioned therein. It would bind the person signing, but would convey no interest in the property to which it refers. Buswell v. Bicknell, 17 Maine, 344. Perkins v. Douglas, 20 Maine, 317. Dearborn v. Turner, 16 Maine, 17., The defendant shows no title to the horse in controversy. Defendant defaulted.
Tenney, C. J., Rice, Cutting, May and Kent, JJ., concurred.